Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/15/2021.
Claims 1-20 are examined in this office action.

Claim Objections
4.	Claim 4 are objected to because of the following informalities:  The claim numbering is inaccurate. Claim 4 is missing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 8-12 respectively of U.S. Patent 9,969,142. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations presently recited are anticipated by the respective reference claims (i.e. including limitations of parent claims as detailed below.
Regarding Claim 1, it is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11198525 B2 (corresponding to the parent application 16367111). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations presently recited by Claim 1, are anticipated by the reference Claim 1 of Pat 11198525. For details, see the Highlighted portions in the comparative analysis below. 
Present application
US PAT 11198525
Claim 1. 

A method of packaging a plurality siding panels, the method comprising: providing a plurality of siding panels, each siding panel having a front face, a rear face, top edge, a bottom edge, and a support member secured to the rear face; 

placing a first siding panel vertically within a box, the box having a first side, a second side, a top side, and a bottom side; and 

placing a second siding panel vertically within the box next to the first siding panel.








Claim 1. 

A method of packaging a plurality siding panels in a box, the method comprising: providing a plurality of siding panels including a first siding panel and a second siding panel, each siding panel having a front face, a rear face, a top edge, a bottom edge, and a support member secured to the rear face; 

providing a box having a first side, a second side, a top side, and a bottom side;

 placing the first siding panel vertically within the box with the top edge of the first siding panel toward the top side of the box and the bottom edge of the first siding panel toward the bottom side of the box; and 

placing the second siding panel vertically within the box next to the first siding panel with the top edge of the second siding panel toward the bottom side of the box and the bottom edge of the second siding panel toward the top side of the box.

Claims 2-3, 5 and 8-12 are likewise rejected as being unpatentable over claim 1 of U.S. Patent 11198525 B2
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the claim recites in part “about 2 inch to about 24 in” in lines 1-2. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above and below 2 inch”.
Regarding claim 11, the claim recites in part “about 2 in. to about 10” in lines 1-2. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above and below 2 inch”.
Regarding claim 13, the claim recites in part “from about eight to about thirty boxes” in lines 2-3. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above and below 8 boxes”.
Regarding claim 18, the claim recites in part “about 4 in. to about 26 in. by about 2 in. to about 48 in” . The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above the specified dimensions”.
Regarding claim 19, the claim recites in part “a length of about 2 in. to about 24 in”. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above or below the specified length.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schelhorn (US 5862912 A ) in view of Schultz et al. (US 20180187421 A1), and in further view of Balmer et al. (US 20110042252 A1).
Regarding claim 1, Balmer discloses a method of packaging a plurality siding panels (20), the method comprising:
 providing a plurality of siding panels (20), 
each siding panel (20) having a front face (20, Fig. 3), a rear face (22), top edge (26), a bottom edge (24), and; 
placing a first siding panel (upper panel, 20d) vertically within a box (10), 

    PNG
    media_image1.png
    528
    817
    media_image1.png
    Greyscale

the box having a first side (Right side of the package 10), a second side (Left side of the package 10), a top side (top side of the package 10), and a bottom side (Bottom side of the package 10); and 
placing a second siding panel (See Annotated Fig. 2 above) vertically within the box next to the first siding panel (See Annotated Fig. 2 above).  
Schelhorn does not disclose a support member secured to the rear face
Schultz teaches a support member (200) secured to the rear face of a siding panel (100).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of siding panel as taught by Schelhorn, by incorporating a support member secured to the rear face as taught by Schultz in order to act as reinforcement to assist siding panel 100 in maintaining its general shape ([0053] of Schultz)
However, Wherein an Argument can be made that Schelhorn package (10) is not a box.
Balmer teaches packaging and placing of panels (10) within a box (30).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of siding panel as taught by Schelhorn, by incorporating a packaging box as taught by Balmer in order to act as further protection t the panels during transportation.

Regarding claim 2, further comprising positioning the front face (20, Fig. 3) of the first siding panel (upper panel, 20d) adjacent the front face of the second siding panel (Fig. 2 of Schelhorn).
Regarding claim 3, comprising positioning the top edge (26 Schelhorn) of the first siding panel (upper panel, 20d) adjacent the top side of the box (Fig. 2 of Schelhorn), and positioning the bottom edge (24 of Schelhorn) of the first siding panel adjacent the bottom side of the box. (See annotated Fig. 2 of Schelhorn).
Regarding claim 5, wherein between four and forty siding panels are arranged in the box. (Fig. 2 of Schelhorn). 
Regarding claim 6, Schelhorn teaches a pallet may include packages 10 of siding panels (Col 5 lines 35-40)
Schelhorn as modified above does not expressly disclose a method for arranging the one or more boxes on a pallet, such that one hundred and twenty-eight panels are disposed on the pallet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the boxes such that one hundred and twenty-eight panels are disposed on the pallet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Schelhorn teaches a pallet may include packages 10 of siding panels (Col 5 lines 35-40)
Schelhorn as modified above does not expressly disclose a method for arranging the one or more boxes on a pallet, such that between 30 and 350 panels are disposed on the pallet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the boxes such that one hundred and twenty-eight panels are disposed on the pallet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, wherein the support member (200 of Schultz) is secured along at least a portion of a length of the siding panel (Fig. 6 of Schultz).
Regarding claim 9, wherein support member (200 of Schultz) has a length of about 2 in. to about 24 in (support runs the length of panel as shown in Fig. 6, Fig. 6 of Schultz).
Regarding claim 10, wherein the front face of the siding panel comprises an upper region and a lower region (Fig. 4 of Schelhorn).
Regarding claim 11, wherein the width of the upper region is in the range of about 2 in. to about 10 in and the width of the lower region is in the range of about 2 in. to about 10 in (Fig. 4 of Schultz).
Regarding claim 12, wherein the support member is constructed of a material having a coefficient of linear expansion similar to the coefficient of linear expansion of the material the siding panel (siding panel of Schelhorn can be made of polymeric material-Col 3 lines 20-25 and support structure of Schultz is a foam backing layer which is also a polymeric material).
Regarding claim 13, A pallet that holds from about eight (8) to about thirty (30) of the boxes of siding panels as claimed in claim 1 (Col 5 lines 35-40 of Schelhorn)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schelhorn (US 5862912 A ) in view of Schultz et al. (US 20180187421 A1), and Balmer et al. (US 20110042252 A1), and in further view of Van (US 5116191 A).
Regarding claim 14, Schelhorn as modified above teaches the method of providing palletized siding panels.
Balmer as modified above does not expressly disclose spacers arranged on each side of the pallet.
Van teaches the use of spacers (spacer block, 12) arranged on each side of a pallet (Fig. 1).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing palletized panel as taught by Balmer as modified above, by incorporating the a spacer arranged on the pallet as taught by Van. Doing so would provide stability between the boxes.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schelhorn (US 5862912 A ) in view of Schultz et al. (US 20180187421 A1).
Regarding claim 15, Schelhorn discloses A container (10) comprising: a first side (Left side), a second side (right side of package 10) opposite the first side, a top side (@20a, Fig. 2), and a bottom side (@80, Fig. 2); and a plurality of siding panels (20) oriented vertically within the container (See annotated Fig. 2 below), wherein each siding panel includes a front face, a rear face, top edge, a bottom edge (Figs. 3-4), and 
Schelhorn does not disclose a support member secured to the rear face
Schultz teaches a support member (200) secured to the rear face of a siding panel (100).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of siding panel as taught by Schelhorn, by incorporating a support member secured to the rear face as taught by Schultz in order to act as reinforcement to assist siding panel 100 in maintaining its general shape ([0053] of Schultz).
Regarding claim 16, wherein the top edge of each of the siding panels is positioned adjacent the top side of the container, and the bottom edge of each of the siding panels is positioned adjacent the bottom side of the container (See annotated Fig. 2 of Schelhorn).
Regarding claim 17, wherein the front face (20, Fig. 3) of each of the siding panel is positioned next to the front face of an adjacent siding panel (Fig. 2 of Schelhorn).
Regarding claim 18, Schelhorn teaches the container (10).
However, Schelhorn is silent regarding the dimension of the container are about 4 in. to about 26 in. by about 2 in. to about 48 in.
It would have been an obvious matter of design choice to have the dimension of Schelhorn’ s container to be about 4 in. to about 26 in. by about 2 in. to about 48 in, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level ·of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, wherein support member has a length of about 2 in. to about 24 in (support runs the length of panel as shown in Fig. 6, Fig. 6 of Schultz).
Regarding claim 20, A pallet that holds eight of the containers as claimed in claim 15 (Col 5 lines 35-40 of Schelhorn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731 /ANDREW M TECCO/Primary Examiner, Art Unit 3731